           Case 1:20-cv-01447-JLT Document 13 Filed 07/27/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                    ) Case No.: 1:20-cv-01447 JLT
                                                     )
12                 Plaintiff,                        ) ORDER DISMISSING THE CASE
                                                     ) (Doc. 12)
13          v.                                       )
                                                     )
14   ASHOK PARMAR, et al.,
                                                     )
15                 Defendants.                       )
                                                     )
16
17          The parties have stipulated to the action being dismissed with prejudice and with each side to

18   bear their own fees and costs. (Doc. 12) Thus, the action is DISMISSED with prejudice.

19
20   IT IS SO ORDERED.

21      Dated:    July 27, 2021                            _ /s/ Jennifer L. Thurston
22                                               CHIEF UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
